Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 5/23/2022.
Claims 11, 2, 5-1113, 14, , and 19 have been amended.
No claims have been cancelled.
No claims have been added.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and/or computer program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 8, and 15 recite selecting content items to be attached to an image based on image classification and user interest.  The limitations of obtaining profile data (including interest categories), associating and selecting content classes for an image, matching interests and classes, providing selectable content items to users, providing selectable reaction items associated with content items to users, receiving user selections, and superimposing/rendering information on an image, as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) in the form of providing personal responses to other users’ posted information. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing managing personal behavior or relationships or interactions between people which represents the abstract idea of Certain Methods of Organizing Human Activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or computer to perform the recited steps. The processor/computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using computer memory and computer readable storage medium with executable instructions.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
- Using an “interface” for displaying and receiving data. The “interfacing” is stated at a high level of generality and its broadest reasonable interpretation can comprises any general method of interfacing with data through the use of some unspecified generic computers and interface.  
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 recites specific analysis tools for performing the analysis of the Parent claims.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas because the specific type of analysis tool does not significantly affect how the invention is performed.  Therefore, Claims 2 is ineligible.
Claims 5, 9, 12, 16, and 17 recite elements that also appear in Parent Claims 1, 8, and/or 15 and are covered by the above analysis applied to those claims.  Therefore, Claims 5, 9, 12, 16, and 17 are ineligible.
Claims 3, 4, 10, 11, and 19 recite further elements related to the associations between the content classes and classification reactions.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  Therefore, Claims 3, 4, 10, 11, and 19 are ineligible.
Claims 6, 7, 13, 14, 18, and 20 recite elements that also appear in Parent Claims 1, 8, and/or 15 and are covered by the above analysis applied to those claims.  Additionally, Claims 6, 7, 13, 14, 18, and 20 recite further elements related to the number of portions of an image to which content options are associated.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas because the number of portions of an image to which selectable content is associate does not significantly affect how the invention is performed (i.e. how content is associated with an image or portions of an image).  Therefore, Claims 6, 7, 13, 14, 18, and 20 are ineligible.
Claims 8-14 are not considered to be directed to a signal per se based on [0015] of Applicant’s specification (“A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”). However, for clarity in the claims and to avoid any future confusions and/or misinterpretations, it is advised that Applicant add the limitation 'non-transitory' before 'computer readable storage medium’ to the claim.  See Patent and Trademark Office Notice: Subject Matter Eligibility of Computer Readable Media, Page 1351, OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE 212.  Also see Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation 'non-human' to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).  The Office recommends amending this claim to recite the term 'non-transitory' so that the scope of these claims is only limited to non-transitory computer readable media.  See also U.S. Patent & Trademark Office, Evaluating Subject Matter Eligibility Under 35 USC § 101 (August 2012 Update) (pp. 11-14), available at http://www.uspto.gov/patents/law/exam/101_training_aug2012.pdf (noting that while the recitation “non-transitory” is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are “physical” or “tangible” will not overcome such presumption).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Pub. No. US 2017/0255654 A1) in view of Barak et al. (Pub. No. US 2013/0262588 A1) in further view of Bourdev (Patent No. US 7,587,101 B1).
In regards to Claims 1, 5, 8, 12, and 15, Liao discloses:
A method/system, comprising:
obtain user profile data of a remote user in response to the remote user accessing a classified image on a social network, wherein the user profile data includes user interest categories of the remote user ([0126], user profile data is analyzed to determine reaction selections, including affinity groups, clubs, common interests (items that indicate interests of a user), 
provide selectable reactions to the remote user via a user interface, wherein the selectable reactions each represent a different user reaction to the image; (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], feedback choices are related to image classes, feedback choices are selected and displayed to the users for selection as a reaction to the image, feedback can include comments (text), emoji’s/emoticons/icons, and/or a combination of the two; Abstract; [0005]-[0007]; [0124]; [0102], remote users interfacing over a network as discussed above; [0127]-[0129], shows images being analyzed and classified based on characteristics and/or metadata associated with the image;) 
Liao discloses the use of image classification for determining a selectable reaction set, as described above.  Liao also discloses the use of user profile interests for determining a selectable reaction set.  Although Liao implicitly implies that both image classes and user interests can be used for tailoring selectable responses to the user, Liao does not explicitly disclose that the image classes and user interests are “matched”, however, Barak teaches:
determining select content classes from the plurality of content classes associated with content of the image, wherein the select content classes match user interest categories of the remote user based on the user profile data; ([0049], “The interest value may be based at least in part on whether a social context of the image coincides with a category or categories associated with the user's interests. The interest value may, for example, be based at least in part on whether people, locations, objects, or actions depicted in the image coincide with the category or categories associated with the user's interests.”, “social context” representing classification assigned to the image based on image content; Abstract, classes and interests are used to provide suggestions to the user regarding tags for an image)  
provide selectable content options associated with content objects of the image to the remote user via the user interface based on select content classes wherein each selectable content option is selectively associated, by the remote user, with at least one of the selectable [tagging item], thereby enabling the remote user to associate one or more of the selectable [tagging items] with select content of the image on the social network ([0045], users selects the object/area in the image to tag (content class) and receives a list of selectable tag suggestions for that object (see also [0005]; [0006]); [0127],  shows that the system/method of Barak is not limited to faces or people).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included the above steps for determining content classes and associating selected tagging items, as taught by Barak. “Tagging items” can be represented as tags, reaction content, emojis, comments, or any type data that can be tagged to an object.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an embodiment in which the above steps for determining content classes and associating selected tagging items, as shown above.  One of ordinary skill in the art would have recognized the adaptation of the above steps for determining content classes and associating selected tagging items to Liao could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  For example, one of ordinary skill in the art would recognize that the matching of classes and interests in Barak could be used with the class and interests’ unions in Liao to further tailor the selectable responses to the user.
Liao discloses the user reaction and content selections being associated with an image, as described above.  Liao does not explicitly disclose how the selected items are displayed in association with the image, however, Barak teaches automatically rendering the classified image on the social network with [associated user selected items] superimposed thereon (Fig. 3; Fig. 6B; [0045], the user selected tags for the image content are superimpose dover the image)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included rendering the classified image on the social network with [associated user selected items] superimposed thereon, as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an embodiment in which the classified image on the social network is rendered with [associated user selected items] superimposed thereon, as shown above.  One of ordinary skill in the art would have recognized the adaptation of rendering the classified image on the social network with [associated user selected items] superimposed thereon to Liao could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  One of ordinary skill in the art would recognize that rendering the image with the user selected data could be included in the Liao invention (the selectable reactions content being comparable to selecting tags and performed in a similar manner) after the data is selected and that neither Liao nor any other reference provides material that prevents or precludes the inclusion of these features.
Liao discloses that selectable content options are provided based on at least one identified content class of the image.  Although it may be implied, Liao/Barak does not explicitly disclose that options are chosen and provided for multiple content classes associated with multiple objects in the image.  However, Bourdev teaches:
determining, by the computing device, a plurality of content classes associated with content of the image using computer-based image processing tools; (column 3, line 56 to column 5, line 3, provides a detailed overview of a method/system that determines/identifies the multiple objects (content classes) in an image and associates one or more tags with those objects, the tags can then be provided to the user for selection; column 3, line 56 to column 5, line 3, provides a detailed overview of a method/system that identifies multiple objects in an image and associates one or more tags with those objects, the tags can then be provided to the user for selection).  
One of ordinary skill in the art would have recognized that applying the known technique of Bourdev would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bourdev to the teachings of Liao/Barak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying a method for analyzing an image to determine content items/classes to the invention of Liao/Barak which uses recognizable content/items in images, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed reports according to specific category codes.  The image processing method/system of Bourdev would merely be an example of a manner of processing the data that is used in the images of Liao/Barak. 
In regards to Claims 2, and 9, Liao/Barak does not explicitly disclose, but Bourdev teaches:
wherein the determining the content classes associated with the image using computer-based image processing tools includes using cognitive image analysis. ([column 4, includes examples of the system using relationship, similarities, etc. between images content, users, etc. to make predictions and determinations, indicating the use of cognitive analysis to identify objects and potential tags)
One of ordinary skill in the art would have recognized that applying the known technique of Bourdev would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bourdev to the teachings of Liao/Barak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying a method for analyzing an image to determine content items/classes to the invention of Liao/Barak which uses recognizable content/items in images, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed reports according to specific category codes.  The image processing method/system of Bourdev would merely be an example of a manner of processing the data that is used in the images of Liao/Barak. 
In regards to Claims 3, 10, and 17, Liao discloses associating single classification reactions to an image ([0128]).  Liao does not explicitly disclose, but Barak teaches:
wherein the select content classes are based on single classifications and/or element in the image. ([0127], content identified in an image can be related to a single or multiple classifications)
motivation
In regards to Claims 4, 11 and 19, Liao discloses associating multiple classification reactions to an image ([0128]).  Liao does not explicitly disclose, but Barak teaches: 
wherein the select content classes are based on multiple classifications and/or elements in the image. ([0127], content identified in an image can be related to a single or multiple classifications)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included wherein the select content classes are based on multiple classifications and/or elements in the image, as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an embodiment in which the select content classes are based on multiple classification and/or elements in the image, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein the select content classes are based on multiple classifications and/or elements in the image to Liao could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
In regards to Claims 6, 13, and 18, Liao discloses:
wherein: the reaction content comprises an icon representative of the one of the selectable reactions; (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], as described above)
the one of the selectable content options is associated with the select portion of the image; ([0060], the classifications of the image can be for one or more subjects in the digital media (the classifications being used to determine the selectable content)) 
Liao discloses the user reaction and content selections being associated with an image, as described above.  Liao does not explicitly disclose the icon is superimposed over the portion of the image, however, Barak teaches the icon is superimposed over the portion of the image (Fig. 3; Fig. 6B; [0045], the user selected tags for the image content are superimposed over the image)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included the icon is superimposed over the portion of the image, as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an embodiment in which the icon is superimposed over the portion of the image, as shown above.  One of ordinary skill in the art would have recognized the adaptation of the icon is superimposed over the portion of the image to Liao could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  One of ordinary skill in the art would recognize that rendering the image with the user selected data could be included in the Liao invention (including combined references) after the data is selected and that neither Liao nor any other reference provides material that prevents or precludes the inclusion of these features.
In regards to Claim 16, Liao discloses:
provide a plurality of selectable user reaction icons to the user, including the user reaction icon; (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], as described above) 
Liao does not explicitly disclose, but Barak teaches: 
determine the content classes associated with the classified image, wherein the content classes are based on content of the classified image. (Abstract; [0005]; [0006]; [0049]; [0127])
provide the content options to the user, wherein the content options are configured to be associated with one of the selectable user [tagging options], (Abstract; [0005]; [0006]; [0049]; [0127])
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included determine the content classes associated with the classified image, wherein the content classes are based on content of the classified image and provide the content options to the user, wherein the content options are configured to be associated with one of the selectable user [tagging options], as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an embodiment in which the content classes associated with the classified image are determined based on content of the classified image and provide the content options to the user and the content options are configured to be associated with one of the selectable user [tagging options], as shown above.  One of ordinary skill in the art would have recognized the adaptation of determine the content classes associated with the classified image, wherein the content classes are based on content of the classified image and provide the content options to the user, wherein the content options are configured to be associated with one of the selectable user [tagging options] to Liao could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Barak in further view of Bourdev in further view of Tsui et al. (Pub. No. US 2008/0204359 A1).
In regards to Claims 7, 14, and 20, Liao discloses:
wherein: the reaction content comprises an icon representative of the one of the selectable reactions; (Fig. 8C-Fig. 9D; [0088]; [0127]-[0132], as described above)
Liao does not explicitly disclose, but Barak teaches: 
the one of the selectable content options is associated with the select portion of the image and another portion of the image (Abstract; [0005]; [0006]; [0049]; [0127])
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included the one of the selectable content options is associated with the select portion of the image and another portion of the image, as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an embodiment in which the selectable content options are associated with the select portion of the image and another portion of the image, as shown above.  One of ordinary skill in the art would have recognized the adaptation of the one of the selectable content options is associated with the select portion of the image and another portion of the image to Liao could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Liao discloses the user reaction and content selections being associated with an image, as described above.  Liao does not explicitly disclose the icon is superimposed over the image, however, Barak teaches the icon is superimposed over the portion of the image (Fig. 3; Fig. 6B; [0045], the user selected tags for the image content are superimposed over the image)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Liao so as to have included the icon is superimposed over the image, as taught by Barak.
Liao discloses a “base” method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting reactions to be selected by the user and applied to the image, as shown above.  Barak teaches a comparable method/system in which images are classified based on image content and user interests are determined for the purpose of suggesting tags to be selected by the user and applied to the image, as shown above.  Barak also teaches an embodiment in which the icon is superimposed over the image, as shown above.  One of ordinary skill in the art would have recognized the adaptation of the icon is superimposed over the image to Liao could be performed with the technical expertise demonstrated in the applied references. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  One of ordinary skill in the art would recognize that rendering the image with the user selected data could be included in the Liao invention (including combined references) after the data is selected and that neither Liao nor any other reference provides material that prevents or precludes the inclusion of these features.
Liao/Barak/Bourdev does not explicitly disclose an animated icon that moves between the multiple portion of the image, however, Tsui teaches an animated icon that moves between the first portion of the image and the other portion of the image ([0032], the user selected tags for the image content are superimpose dover the image)
One of ordinary skill in the art would have recognized that applying the known technique of Tsui would have yielded predictable results.  It would have been recognized that applying the technique of Tsui to Liao/Barak/Bourdev would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such icon animation features into similar systems.  Further, using icon animation and movement on an image in conjunction with a method/system for overlaying icons on an image, would have been recognized by those ordinary skill in the art as resulting in an improved system by simply incorporating additional display features known in the art.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  

Additional Prior Art not Relied Upon
Clediere (Patent No. US 10,871,877 B1).  Users are provided a set of selectable reactions and comments in regards to a post (which can include an image) (see at least SUMMARY; Fig. 2B; Fig. 4 and related explanations (such as columns 4 and 5)).
Bryant, III (Pub. No. US 2019/0311189 A1).  Emojis can be selected from a list to show reactions, including animated emojis (see at least [0031]).
Liao et al. (Pub. No. US 2013/0055088 A1) and Liao et al. (Pub. No. US 2013/0055079 A1).  Similar subject matter as the Liao reference cited in the rejection with some alterations (see at least Fig. 10A; Fig. 10B and related explanations).
Zadeh et al. (Pub. No. US 2014/0201126 A1).  Identifies separate objects in an image and tag them (see at least [2028]; [2080]).


Response to Arguments
Applicant’s arguments filed 9/21/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant refers to the specification, however this only states the intended improvement and briefly describes steps performed and asserts that it improves the technical field.  It does not clearly explain how/why this improvement would be obtained in a manner beyond the application of the abstract ideas  (see MPEP 2106.05(a), “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology….”). For example, it would not be clear to one of ordinary skill in the art how/why the “automatic rendering of the image” is an improvement over previous methods/systems in the art for rending selected content over an image.  The specification does not provide detail regarding how/why this improvement is achieved, but rather [0061] simply describes the process.  There is no indication of how it is rendered in a manner that improves the technology, field of art etc.  The rendering In the claim is part of the abstract idea (as described in the section below) and does not discuss the additional elements involved in the rendering process and/or how they would be used to make the improvement.
Similarly, Applicant “…asserts that the invention of claim 1 constitutes an improvement in the field of social networks by providing new functionality enabling granular and personalized assignment of user reactions to images in social networks.”, but does not provide explanation regarding how/why this improvement is achieved in relation to abstract ideas and additional elements presented in the claims.
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to a practical application. The “additional limitations”, as recited by Applicant, include "automatically rendering…the image on the social network with reaction content superimposed thereon based on a selected reaction and a selected content option received from the remote user.  These elements do not represent additional elements, but rather are part of the abstract idea.  The rendering/superimposing is merely a manner of displaying the selected data as part of the image after the data is selected and associated.  This, in conjunction with the additional elements (recited above), are merely a tool to generate computer functions (Applicant should compare the claims with the fact patterns of the related case law, such as Enfish, see MPEP 2106.05(a), I.).  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).
II. Rejection of Claims under 35 U.S.C. §103
Applicant remarks are moot in view of the newly provided prior art rejections, citations, and/or explanations provided above.  As discussed in the most recent interview, Examiner re-evaluated the prior art in view of the discussed interpretations.  Examiner considered the amended claims under the discussed interpretations of the differences between content classes and reaction contents.  Although it was determined that the prior art used includes both, the rejection was redrafted to show the “content classes” not being disclosed in Liao (since the interpretation of content classes changed through the clarification in the amendments).  However, the content classes are shown through Barak/Bourdev and related to the reaction content of Liao through the similar use/application of tags to content classes.  Examiner has attempted to clarify what material in the prior art represents content classes and reaction content and does not use similar concepts in the art to relate  both (as previously interpreted).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        August 13, 2022


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629